Title: From John Adams to Alexander Townsend, 4 April 1818
From: Adams, John
To: Townsend, Alexander



4 April 1818

John Adams was Born at Quincy on the 19th. of October 1735. of John and Susana Boylston Adams. he entered College 1751. took his first degree in 1755. kept the Latin School in Worcester.—Studied Law with Coll James Putnam till 1758. when he took his Second degree at College, and was admitted to the Practice of the Law in Boston.—in 1761. he was admitted Barrister in the Supreme Judicial Court of the Province.—In 1764 he married Miss Smith of Weymouth.—In 1765 he was chosen by the Town of Boston with Mr Gridley and Mr Otis to appear before the Governour and Counsel to demand the Opinions of the Courts—to Administer justice without Stamp papers—In 1770 he was Elected by the Town of Boston, one of their representatives in the General Court.—In 1774 he was chosen one of the Delegates to represent the Province at Congress; where he served till 1778. when he was sent to France as a Minister with Mr Franklin, and Mr Arther Lee—in 1779 he returned to America and Represented the Town of Quincy in Convention for forming the Constitution of Massachusetts—At the close of the Same Year he was sent to Europe with a Commission to make Peace—when Peace shall be proposed—& In 1776 he had been appointed ch. J. of G. Sup. C. of Massachusts In 1781. he received a Commission to make a Treaty with Holland—In 1782 He Signed the Treaty with Holland—and on the 30th. of November the same Year the Preliminaries of Peace with Great Brittain.—and on the 3d of September 1783. the Definitive Treaty of Peace;—1784. he was united with Mr Frankline, and Jefferson, in Several Commissions to Treat with Several Nations of Europe and all the Barbary Powers.—In 1785 he was sent as Minister to the Court of S.t James where He resided till 1788 when he returned to America—In 1789 he was chosen Vice President of the United States.—In which Office he served 8 years—in 1797 he was chosen President in which Office he served four years—when in 1801 was dismissed from his Labours—And his works followed, like Dr Pitcairns Mason.—least this Comparison should not be understood it must be explained—A Mason in Scotland was building a Chimney far above the ridge-pole of a House Seven Stories high—He had laid his Bricks so loosely and built his Scaffoldings so lightly that both gave way together and precipitated the Artist to the Ground where he lay covered and crushed with his own Bricks and Morter—Dr Pitcairn riding by on horse-back saw the whole catastrophy and instantly cryed out—“Blessed are the dead who die in the Lord, for their works they rest from their Labours, and their works follow them.” Adams retired to Quincy where he has lived in Charity with all Men till this fourth day of April 1785 1818.
A true Account, Errors accepted
John Adams.